DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 1/21/2022.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name Bluetooth.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Bluetooth and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is substantially similar to system Claim 9 and product Claim 16.  Claim 1 recites the limitations of:
A method, comprising:
receiving, by at least one processor, a token from a second device;
wherein the token comprises encoded data comprising:
a first profile identifier that identifies a first profile associated with a first device, and
at least one digitized item identifier identifying at least digitized item in at least one difference quantity associated with at least one physical exchange;
wherein the at least one difference quantity comprises a difference between:
at least one specified value for the physical exchange and at least one item value of at least one physical item provided for the physical exchange;
determining, by the at least one processor, a second profile associated with the second device;
extracting, by the at least one processor, the encoded data of the token to identify the first profile and the at least one digitized item based on the first profile identifier and the at least one digitized item;
transferring, by the at least one processor via a ledger, the at least one digitized item from the first profile to the second profile based at least in part on the token; and
instructing, by the at least one processor, the first device to authorize the physical exchange based at least in part on the at least one item value and the transfer of the at least one digitized item equating to the at least one specified value.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice and commercial interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice and commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, Claims 1, 9 and 16  are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite computer such as by at least one processor, a first device, a second device (Claim 1) at least one processor of a platform, wherein the at least one processor is configured to execute software instructions stored in a non-transitory computer readable medium: (claim 9) or a non-transitory computer readable medium having software instructions stored thereon, (Claim 16). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [114] and [115] about implementation of a general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 16, and 19 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Claims 5, 10, and 17 additionally recite “the first device is configured to print on the physical receipt;” Claims 3 and 11 additionally recite herein the first device comprises a Point-of-Sale device. In each case, the elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Dependent claims 2-8, 10-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1, 9, and 16 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-15, and 17-20 are further directed to an abstract idea.  Thus, the claims 1-20 are not subject matter patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich -Quinn (US 2019/0236594 A1) in view of Makhdumi (US 2015/0248664 A1) and further in view of Lichterman (US 2013/0204728 A1).

Regarding claim 1 
at least one digitized item identifier identifying at least digitized item in at least one difference quantity associated with at least one physical exchange; (See at least Ehrlich -Quinn [0045] In one or more embodiments of the invention, the proof of cash module 120 receives a request from a user device to transfer cryptographic tokens from a first user to a second user in exchange for fiat banknotes.)
determining, by the at least one processor, a second profile associated with the second device; (See at least Ehrlich -Quinn [0045] Upon receiving the transaction request, the proof of cash module 120 is configured to send a verification request to a user device of the second user.)
transferring, by the at least one processor via a ledger, the at least one digitized item from the first profile to the second profile based at least in part on the token; and (See at least Ehrlich -Quinn [0045] In one or more embodiments of the invention, the proof of cash module 120 receives a request from a user device to transfer cryptographic tokens from a first user to a second user in exchange for fiat banknotes.)
instructing, by the at least one processor, the first device to authorize the physical exchange based at least in part on the at least one item value and the transfer of the at least one digitized item equating to the at least one specified value.  (See at least Ehrlich -Quinn [0040] In one or more embodiments, the proof of cash module 120 is a module for enabling users to claim possession of physical banknotes in exchange for cryptographic tokens. The proof of cash module 120 can enable any number of users to claim possession of physical banknotes, issue cryptographic tokens corresponding to the banknotes, and perform various transactions using those cryptographic tokens, in accordance with various embodiments of the invention.)

However Ehrlich -Quinn does not specifically teach “A method, comprising: receiving, by at least one processor, a token from a second device; wherein the token comprises encoded data comprising: a first profile identifier that identifies a first profile associated with a first device,” and “extracting, by the at least one processor, the encoded data of the token to identify the first profile and the at least one digitized item based on the first profile identifier and the at least one digitized item;”

However Makhdumi teaches:

A method, comprising: receiving, by at least one processor, a token from a second device; wherein the token comprises encoded data comprising: a first profile identifier that identifies a first profile associated with a first device, and (See at least Makhdumi [0033] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. The second user 121a may generate a limited-time-validity QR code, e.g., 122, including information on the amount of money to be transferred, as well as a privacy token/alias linked to a financial account of the second user. The second user may display the QR code generated to the first user (e.g., by holding the second user's mobile phone displaying the QR code to the first user; sending the QR code by email, social network message, tweet, etc.). The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.)

extracting, by the at least one processor, the encoded data of the token to identify the first profile and the at least one digitized item based on the first profile identifier and the at least one digitized item. (See at least Makhdumi [0033] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. The second user 121a may generate a limited-time-validity QR code, e.g., 122, including information on the amount of money to be transferred, as well as a privacy token/alias linked to a financial account of the second user. The second user may display the QR code generated to the first user (e.g., by holding the second user's mobile phone displaying the QR code to the first user; sending the QR code by email, social network message, tweet, etc.). The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn with the snap mobility payment as taught by Makhdumi in order for tokens to be advantageously utilized in various implementations of snap mobile payments. (Makhdumi [0034]).

However Ehrlich -Quinn and Makhdumi do not specifically teach “wherein the at least one difference quantity comprises a difference between: at least one specified value for the physical exchange and at least one item value of at least one physical item provided for the physical exchange;”
However Lichterman teaches at least at [0034] It is also possible for the meta-payment system to utilize gift cards or reward points as payment methods. In this scenario, the meta-payment system can split a transaction between a different payment forms. For example, a consumer may have gift card or reward points that can apply towards the purchase of an item. When the meta-payment system is determining the optimal payment method in step 28, the meta-payment system recognizes when applicable gift card balances and/or reward points should be utilized prior to cash or credit payment methods. Thus, the meta-payment system utilizes gift card balances or reward points and treats the calculated optimal cash or credit payment method as a backup if the transaction cost exceeds the value of the gift card or points 29.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn in view of Makhdumi with the meta-payment system as taught by Lichterman in order to select the payment method from a plurality of payment methods that provides the most benefits and fewest fees to the purchasing party. (Lichterman (Abstract)).

Regarding claim 9
Claim 9 recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.

Regarding claim 16
Claim 16 recites some substantially similar limitations as those seen in Claim 1 and as to those limitations is rejected for the same basis and reasons as disclosed above.

Regarding claim 2  

The method as recited in claim 1, wherein the token comprises at least one of: a Quick Response (QR) code, a barcode, a Radio Frequency Identification (RFID) signal, a Near Field Communication (NFC) signal, or a Bluetooth signal.  (See at least Ehrlich -Quinn [0161] The certificates may be verified in several means. The QR codes shown in FIG. 13 are specimens that do not include cryptographic identifiers, but in actual embodiments the content of the codes may include a cryptographic signature using a private key associated with the platform's public key.) 

Regarding claim 3 
The method as recited in claim 1, wherein the first device comprises a Point-of-Sale device, (See at least Ehrlich -Quinn [0300] In the initial operation of FIG. 43, it is assumed that the customer has already selected the desired merchandise and that the merchandise has been input into the store's Point-of-Sale (POS) terminal,  

the at least one specified value is a monetary amount, and the at least one item value is a quantity of physical currency.  (See at least Ehrlich -Quinn [0173] FIG. 17 shows an exemplary application on a mobile device on which a user is requesting a future in-person meeting to trade USD for cryptographic currency (represented as USDk and EURk).

Regarding claims 4, 12 and 18

generating, by the at least one processor, the at least one digitized item based at least in part on the at least one difference quantity;  (See at least Ehrlich -Quinn [0006] The systems can be utilized remotely and with general purpose or specialized mobile computing devices, to verify possession and authenticity of banknotes for the purpose of generating cryptographic tokens corresponding to the banknote(s).) 
wherein the at least on digitized item comprises a non-currency item redeemable for a value based at least in part on the at least one difference quantity; and  (See at least Ehrlich -Quinn [0006] The systems can be utilized remotely and with general purpose or specialized mobile computing devices, to verify possession and authenticity of banknotes for the purpose of generating cryptographic tokens corresponding to the banknote(s). 

transmitting, by the at least one processor, the at least one digitized item to the second device, wherein the at least one digitized item is configured to be communicated to the first device to enable a redemption for the value associated with the at least one difference quantity. (See at least Ehrlich -Quinn [0045] Transactions can include any amount of cryptographic tokens transferred from one account to another, and/or any amount of physical banknotes exchanged.)(

Regarding claims 5, 10 and 17

instructing, by the at least one processor, the first device to print a physical receipt representing the physical exchange; (See at least Ehrlich -Quinn [0182] A list of purchased merchandise is included in the certificate depicted in FIG. 19, but this information may be omitted from some embodiments, particularly when the certificate is coupled with a store-printed receipt that identifies the merchandise.)
wherein the first device is configured to print on the physical receipt:  (See at least Ehrlich -Quinn [0301] In STEP 4300, the terminal generates an identifier for the purchase, such as a transaction number. The identifier may be printed on a receipt or displayed on a screen.)

the at least one specified value for the physical exchange and the token; (See at least Ehrlich -Quinn [0301] The identifier is input into the customer's mobile device, either manually or, e.g., by scanning a QR code in which the identifier is present (STEP 4305). In some embodiments, all necessary transaction information (e.g., total amount due) is embedded within the code scanned by the customer, while in other embodiments the mobile device uses the identifier to query the merchant's POS system and obtain additional transaction information.)

wherein the token comprises a machine readable indicia configured to be read via an imaging device of the second device to transfer the encoded data.  (See at least Ehrlich -Quinn  [0301]  The identifier is input into the customer's mobile device, either manually or, e.g., by scanning a QR code in which the identifier is present (STEP 4305). In some embodiments, all necessary transaction information (e.g., total amount due) is embedded within the code scanned by the customer, while in other embodiments the mobile device uses the identifier to query the merchant's POS system and obtain additional transaction information.)

Regarding claims 6, and 13  
receiving, from the first device by the at least one processor, an electronic record recording the at least one specified value and the at least one physical item having the at least one item value;  (See at least Ehrlich -Quinn [0045]  Transactions can include any amount of cryptographic tokens transferred from one account to another, and/or any amount of physical banknotes exchanged.) 

However Ehrlich -Quinn does not specifically teach “identifying, by the at least one processor, the first profile associated with the first device;”, “generating, by the at least one processor, the token based on the first profile and the at least one digitized item associated with the difference;”, and “instructing, by the at least one processor, the first device to present the token for communication to the second device.”

However, Makhdumi teaches:

identifying, by the at least one processor, the first profile associated with the first device; (See at least Makhdumi [0033] The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account
generating, by the at least one processor, the token based on the first profile and the at least one digitized item associated with the difference; and (See at least Makhdumi [0033] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. The second user 121a may generate a limited-time-validity QR code, e.g., 122, including information on the amount of money to be transferred, as well as a privacy token/alias linked to a financial account of the second user
instructing, by the at least one processor, the first device to present the token for communication to the second device.  (See at least Makhdumi [0033] In some implementations, a first user 121b may desire to pay a second user 121a an amount of money (or a value equivalent, e.g., virtual currency, alternate real currency, rewards, miles, points, etc.), e.g., P2P snap mobile payment 120. The second user 121a may generate a limited-time-validity QR code, e.g., 122, including information on the amount of money to be transferred, as well as a privacy token/alias linked to a financial account of the second user. The second user may display the QR code generated to the first user (e.g., by holding the second user's mobile phone displaying the QR code to the first user; sending the QR code by email, social network message, tweet, etc.). The first user may take a snapshot of the QR code using the first user's mobile phone, e.g., 123, and utilize the amount of money, the second user's privacy token/alias linking to a financial account, and the first user's virtual wallet linked to the first user's mobile phone, to generate a purchase transaction request for processing by the payment network.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn with the snap mobility payment as taught by Makhdumi in order for tokens to be advantageously utilized in various implementations of snap mobile payment. (Makhdumi [0034])
.
However Ehrlich-Quinn and Makhdumi do not specifically teach “determining, by the at least one processor, the difference between the at least one specified value and the at least one item value;”

However Lichterman teaches at least at [0034] It is also possible for the meta-payment system to utilize gift cards or reward points as payment methods. In this scenario, the meta-payment system can split a transaction between a different payment forms. For example, a consumer may have gift card or reward points that can apply towards the purchase of an item. When the meta-payment system is determining the optimal payment method in step 28, the meta-payment system recognizes when applicable gift card balances and/or reward points should be utilized prior to cash or credit payment methods. Thus, the meta-payment system utilizes gift card balances or reward points and treats the calculated optimal cash or credit payment method as a backup if the transaction cost exceeds the value of the gift card or points 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn in view of Makhdumi with the meta-payment system as taught by Lichterman in order to select the payment method from a plurality of payment methods that provides the most benefits and fewest fees to the purchasing party. (Lichterman (Abstract)).

Regarding claim 11
The system as recited in claim 9, wherein the first device comprises a Point-of-Sale device, the at least one specified value is a monetary amount, and (See at least Ehrlich -Quinn [0300] In the initial operation of FIG. 43, it is assumed that the customer has already selected the desired merchandise and that the merchandise has been input into the store's Point-of-Sale (POS) terminal, 
the at least one item value is a quantity of physical currency. (See at least Ehrlich -Quinn [0173] FIG. 17 shows an exemplary application on a mobile device on which a user is requesting a future in-person meeting to trade USD for cryptographic currency (represented as USDk and EURk).  

Claims 7-8, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich -Quinn (US 2019/0236594 A1) in view of Makhdumi (US 2015/0248664 A1) and further in view of Lichterman (US 2013/0204728 A1) as applied to claims 1, 9 and 16 above, and further in view of Von Nothaus (US 23008/0167965 A1) and Khan (US 2018/0033090 A1)

Regarding claim 7, 14 and 20 

transferring, by the at least one processor via the ledger, the at least one digitized item from the first profile to the second profile upon reloading the first profile balance by the linked source account.  (See at least Ehrlich -Quinn[0243]In some embodiments, default during the soft fork is not a permanent condition, and User B would be notified by the proof of cash module of the platform again if user A remedies the shortfall in the future by scanning additional notes.
However Ehrlich -Quinn does not specifically teach determining, by the at least one processor, a first profile balance associated with the first profile being less than the at least one difference quantity; determining, by the at least one processor, a linked source account associated with the first profile; determining, by the at least one processor, at least one balance reload rule associated with the first profile; 

However Von Nothaus teaches 
determining, by the at least one processor, a first profile balance associated with the first profile being less than the at least one difference quantity; (See at least Von Nothaus [0078] In one embodiment, if a backing asset account or backing virtual account has a balance that is insufficient to cover the transaction amount, the transaction fails.)
determining, by the at least one processor, a linked source account associated with the first profile; (See at least Von Nothaus [0078]  In another embodiment, a check is made to determine if a consumer backing account associated with the bank card is linked to another account.)
determining, by the at least one processor, at least one balance reload rule associated with the first profile; (See at least Von Nothaus [0078]  If so, a secondary account linked to the primary account associated with the bank card may be accessed to determine if adequate funds are available in the secondary account or if adequate funds are available in a combination of the primary account and secondary account.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn as applied above with the method for extracting real world value from a virtual account as taught by Von Nothaus in order for easy, real-world access to virtual value in a virtual medium. (Von Nothaus (Abstract)).
However Von Nothaus does not specifically teach generating, by the at least one processor, at least one balance reload request to the linked source account based at least in part on the at least one balance reload rule; and 
However Khan teaches:
generating, by the at least one processor, at least one balance reload request to the linked source account based at least in part on the at least one balance reload rule; and (See at least Khan [0105] Thereafter the system will update the max limit on all for accounts to $40 dollars ($100 original balance less the $60 spent through card network 730c). The system will also adjust the balance for each of the four card networks, i.e., deduct $15 from each card network account (card network 730a, 730b, and 730d) and provide $45 to card network 730c. Thereby leaving $10 as the account balance in each of the four card networks, and a maximum balance of $40. In another example based on FIG. 7, the wallet service 750 may manage or track the balance location at any of the accounts of the issuing bank or within the wallet service 750. If the balance of the universal digital card is $100, the wallet service 750 may provide the balance to the account at the respective issuing bank of the card network selected for the transaction

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn as applied above and in view of Von Nothaus with the method for universal card acceptance as taught by Khan in order to create a network account for each card on a network. (Khan (Abstract)).
Regarding claim 8, 15, and 19

Ehrlich-Quinn  does not specifically teach: transferring, by the at least one processor via the ledger, the at least one digitized item from the first profile to the second profile; determining, by the at least one processor, a first profile balance associated with the first profile being negative as a result of transferring the at least one digitized item; determining, by the at least one processor, a linked source account associated with the first profile; determining, by the at least one processor, at least one balance reload rule associated with the first profile; and generating, by the at least one processor, at least one balance reload request to the linked source account based at least in part on the at least one balance reload rule and the first profile balance being negative.

transferring, by the at least one processor via the ledger, the at least one digitized item from the first profile to the second profile; (See at least Khan [0105] Therefore, if user spends $60 on card network 730c at vendor, the transaction would result in a negative $35 balance on card network 730c. 

determining, by the at least one processor, a first profile balance associated with the first profile being negative as a result of transferring the at least one digitized item; (See at least Khan [0105] For example, if there are four card networks linked to the universal digital card, then each card network will have an account balance of $25 and a maximum limit of $100. Therefore a user may spend any amount up to $100. Therefore, if user spends $60 on card network 730c at vendor, the transaction would result in a negative $35 balance on card network 730c. Thereafter the system will update the max limit on all for accounts to $40 dollars ($100 original balance less the $60 spent through card network 730c). 

determining, by the at least one processor, a linked source account associated with the first profile; (See at least Khan [0105] The system will also adjust the balance for each of the four card networks, i.e., deduct $15 from each card network account (card network 730a, 730b, and 730d) and provide $45 to card network 730c. Thereby leaving $10 as the account balance in each of the four card networks, and a maximum balance of $40. 

determining, by the at least one processor, at least one balance reload rule associated with the first profile; and (See at least Khan [0105] The system will also adjust the balance for each of the four card networks, i.e., deduct $15 from each card network account (card network 730a, 730b, and 730d) and provide $45 to card network 730c. Thereby leaving $10 as the account balance in each of the four card networks, and a maximum balance of $40. 
generating, by the at least one processor, at least one balance reload request to the linked source account based at least in part on the at least one balance reload rule and the first profile balance being negative.  (See at least Khan [0105] The system will also adjust the balance for each of the four card networks, i.e., deduct $15 from each card network account (card network 730a, 730b, and 730d) and provide $45 to card network 730c. Thereby leaving $10 as the account balance in each of the four card networks, and a maximum balance of $40. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cryptographic and fiat currency mechanics of Ehrlich-Quinn as applied above and in view of Von Nothaus with the method for universal card acceptance as taught by Khan in order to create a network account for each card on a network. (Khan (Abstract)).

Prior Art of Record Not Currently Relied Upon
Wouters US 2019/0066096 A1 Teaches: transactions between user using Tokens
Laracey US 10,304,051 B1 Teaches:  Payments between individuals using near field communication.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY M JAMES/Examiner, Art Unit 3693              

/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        December 14, 2022